Appellate Docket Number:

Appellate Case Style: Style:     Richard Darby
                           Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         2/24/2015 1:15:47 PM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                              DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 6th Court of Appeals
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:      Richard                                                        Lead Attorney
Middle Name: Taylor                                                     First Name:          Troy
Last Name:       Darby                                                  Middle Name:
Suffix:   III.                                                          Last Name:           Hornsby
Appellant Incarcerated?          Yes    No                              Suffix:
Amount of Bond:                                                             Appointed                       District/County Attorney
Pro Se:                                                                     Retained                        Public Defender
                                                                        Firm Name:              Miller, James, Miller & Hornsby, L.L.P.
                                                                        Address 1:           1725 Galleria Oaks Drive
                                                                        Address 2:
                                                                        City:                Texarkana
                                                                        State:       Texas                        Zip+4:   75503
                                                                        Telephone:           903-794-2711           ext.
                                                                        Fax:         903-792-1276
                                                                        Email:       troy.hornsby@gmail.com
                                                                        SBN:         00790919

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Samantha
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Oglesby
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Bowie County District Attorney's Office
                                                                                Address 1:           601 Main Street
                                                                                Address 2:
                                                                                City:                Texarkana
                                                                                State:       Texas                        Zip+4:    75501
                                                                                Telephone:           903-735-4800           ext.
                                                                                Fax:         903-735-4819
                                                                                Email:
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         24070362                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or     non-jury?
                                       Offenses against persons (other)
or type of case):                                                               Date notice of appeal filed in trial court: February 24, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 20, 2015
Offense charged: evading, aggr. robbery (3), theft > $1,500                     Punishment assessed: 10y,45y,45y,2y,45y,$10,000 fine each, TDCJ

Date of offense:     01/23, 29, 02/04, 07 (2                                     Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing: February 23, 2015                       NA
Date of order:     February 23, 2015                     NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: February 23, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    102nd District                                                     Clerk's Record:
County: Bowie                                                                Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            14F98,133,179,180,2         Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                       If yes, date requested: Feb 24, 2015
                                                                             If no, date it will be requested:
First Name:       Bobby                                                      Were payment arrangements made with clerk?
Middle Name:                                                                                                          Yes      No   Indigent
Last Name:        Lockhart
Suffix:
Address 1:        Bi-State Justice Bldg.
Address 2:        100 N. State Line Ave.
City:             Texarkana
State:    Texas                      Zip + 4: 75503
Telephone:        903-798-3527           ext.
Fax:      903-798-3301
Email: bsorsby@txkusa.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes       No
Was reporter's record requested?           Yes       No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Feb 24, 2015
Were payment arrangements made with the court reporter/court recorder?                 Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Melaine
Middle Name:
Last Name:        Harris
Suffix:
Address 1:        3414 Colonial Circle
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        903-277-8696           ext.
Fax:
Email:


                                                                       Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: February 24, 2015

                                                                                      State Bar No: 00790919
Printed Name:

Electronic Signature:                                                                 Name: Troy Hornsby
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 24, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature:
                                                                         (Optional)

                                                                  State Bar No.:      00790919
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: February 24, 2015
Manner Served: Regular Mail
First Name:       Samantha
Middle Name:
Last Name:        Oglesby
Suffix:
Law Firm Name: Bowie County District Attorney's Office
Address 1:        601 Main Street
Address 2:
City:             Texarkana
State     Texas                     Zip+4: 75501

Telephone:        903-735-4800        ext.
Fax:      903-735-4819
Email:




                                                         Page 5 of 5